 Case 3:20-cv-00183-GMG Document 11 Filed 12/04/20 Page 1 of 7 PageID #: 83




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG

JEFFREY HOWELL
and PEGGY HOWELL,

              Plaintiffs,

v.                                                 CIVIL ACTION NO.: 3:20-CV-183
                                                   (GROH)


THE COUNTY COMMISSION OF
HAMPSHIRE COUNTY, WEST
VIRGINIA, SHERIFF JOHN ALKIRE,
Sheriff of Hampshire County, West Virginia,
In his official capacity, and PHOEBE LAHMAN,
Personally, and in her official capacity as a
Hampshire County Sherriff’s Deputy,

              Defendants.


                     MEMORANDUM OPINION AND ORDER
                GRANTING THE DEFENDANTS’ MOTION TO DISMISS

       Now before the Court is the Defendants’ Motion to Dismiss Plaintiffs’ Complaint as

time barred by the applicable statute of limitations. This matter arises out of an incident

that occurred on August 4, 2018; Plaintiffs allege that Defendant Lahman shot their

fifteen-year-old, thirty-pound dog without provocation or warning. Plaintiffs filed their

Complaint on August 24, 2020—more than two years after their dog was allegedly shot

and killed. For the reasons that follow, the Defendants’ Motion shall be granted.

                            I. APPLICABLE LEGAL STANDARDS

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules

of Civil Procedure allows a defendant to challenge the complaint’s sufficiency in this

                                              1
 Case 3:20-cv-00183-GMG Document 11 Filed 12/04/20 Page 2 of 7 PageID #: 84




regard by moving to dismiss a complaint for failing “to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). To survive a Rule 12(b)(6) motion, the complaint

must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although the pleading standard under Rule

8 “does not require ‘detailed factual allegations,’ . . . it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 550 U.S. at 555). Thus, “[a] pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’

Nor does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

enhancements.’” Id. (quoting Twombly, 550 U.S. at 555, 557).

       When reviewing a Rule 12(b)(6) motion, the court assumes that the complaint’s

well-pleaded allegations are true, resolves all doubts and inferences in favor of the plaintiff

and views the allegations in a light most favorable to the plaintiff. Edwards v. City of

Goldsboro, 178 F.3d 231, 243–44 (4th Cir. 1999). Only factual allegations receive the

presumption of truth. Iqbal, 556 U.S. at 678–79. A court may also consider facts derived

from sources beyond the four corners of the complaint, including documents attached to

the complaint, documents attached to the motion to dismiss “so long as they are integral

to the complaint and authentic” and facts subject to judicial notice under Federal Rule of

Evidence 201. Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

                                      II. DISCUSSION

       On August 4, 2018, Defendant Lahman, a Hampshire County Sheriff’s Deputy,

went to the Plaintiffs’ residence to serve the Plaintiffs’ son (who did not live at their

residence) with paperwork. Shortly after arriving, and while standing outside speaking



                                              2
 Case 3:20-cv-00183-GMG Document 11 Filed 12/04/20 Page 3 of 7 PageID #: 85




with Plaintiff Peggy Howell, Defendant Lahman told Ms. Howell that she was going to

shoot one of the Howell’s three dogs, Rascal (a nearly toothless heeler mix with sight and

mobility issues), who was standing nearby. Shortly thereafter, Defendant Lahman drew

her service weapon and shot Rascal in the head, killing him instantly.

       Plaintiffs allege that the Defendants violated their Fourth and Fourteenth

Amendment rights, 42 U.S.C. § 1983 and other related violations by shooting Rascal.

Accordingly, Plaintiffs are seeking $6,500,500.00 in damages.

       On September 30, 2020, the Defendants filed a Motion to Dismiss Plaintiffs’

Complaint. ECF No. 4. Their argument is straightforward: Plaintiffs’ claims are time

barred under West Virginia’s two-year statute of limitations for personal injury actions.

Plaintiffs do not, and cannot, dispute the dates included in their complaint or the time of

its filing. Instead, Plaintiffs argue that the statute of limitations was tolled by the discovery

rule, and therefore, their Complaint should not be dismissed.

       Plaintiffs concede that they “were aware that their dog had been slain on August

4, 2020[.]” ECF No. 5 at 6. However, Plaintiffs argue that the discovery rule should apply

here because “they were not aware of Deputy Lahman’s Basis for being on the property

and were not aware of facts surrounding Deputy Lahman’s decision to shoot Rascal.” Id.

Succinctly, Plaintiffs claim that they received an incident report on August 24, 2018, which

“alerted” them to Defendant Lahman’s purpose to visiting the property and that she “had

no legal basis for being on their property and no legal justification for shooting the dog[.]”

Id. This argument is wholly without merit.

       “When it appears on the face of the complaint that the limitation period has run, a

defendant may properly assert a limitations defense through a Rule 12(b)(6) motion to



                                               3
 Case 3:20-cv-00183-GMG Document 11 Filed 12/04/20 Page 4 of 7 PageID #: 86




dismiss.” Faircloth v. Nat’l Home Loan Corp., 313 F. Supp. 2d 544, 552 (M.D.N.C. 2003)

(dismissing a claim based on a statute of limitations defense); see also Miller v. Pac.

Shore Funding, 224 F. Supp. 2d 977, 985 (D. Md. 2002) (stating that, “[w]hen it appears

on the face of the complaint that the limitation period has run, a defendant may properly

assert a limitations defense through a Rule 12(b)(6) motion to dismiss”). The Court

applies the West Virginia statute of limitations as well as West Virginia law construing it.

Wade v. Danek Med., Inc., 182 F.3d 281, 289 (4th Cir. 1999) (holding that district courts

should apply the state statute of limitations and any rule “that constituted an integral part

of the state statute of limitations”).

       In Dunn v. Rockwell, 689 S.E.2d 255 (W. Va. 2009), the Supreme Court of Appeals

of West Virginia explained that courts should conduct a five-step analysis to determine

whether the statute of limitations bars a cause of action. The Court will consider each step

of this analysis in turn.

       First, the Court must “identify the applicable statute of limitation.” Id. at 265. Here,

there is no federal statute of limitations applicable to § 1983 actions, so the applicable

provision must be borrowed from the analogous state statute of limitations. See National

Advertising Co. v. City of Raleigh, 947 F.2d 1158, 1161 (4th Cir. 1991). The analogous

state statute of limitations most appropriate for § 1983 actions is the limitation period for

personal injury actions. See Wilson v. Garcia, 471 U.S. 261 (1985). “Where state law

provides multiple statutes of limitations for personal injury actions, courts considering §

1983 claims should borrow the general or residual statute for personal injury actions.”

Owens v. Okure, 488 U.S. 235 (1989). In West Virginia that period is two years. See W.

Va. Code § 55-2-12(b) (“Every personal action for which no limitation is otherwise



                                              4
 Case 3:20-cv-00183-GMG Document 11 Filed 12/04/20 Page 5 of 7 PageID #: 87




prescribed shall be brought: . . . (b) within two years next after the right to bring the same

shall have accrued if it be for damages for personal injuries[.]”).

       Second, the Court “should identify when the requisite elements of the cause of

action occurred.” Dunn, 689 S.E.2d at 265. Here, Plaintiffs allege that Defendant Lahman

shot and killed Rascal on August 4, 2018. Accordingly, the requisite elements occurred

on that date.

       Third, the Court must determine whether the discovery rule should apply using the

criteria set forth in Syllabus Point 4 of Gaither v. City Hosp., Inc., 487 S.E.2d 901 (W. Va.

1997). Dunn, 689 S.E.2d at 265. Syllabus Point 4 of Gaither provides:

       In tort actions . . . under the discovery rule the statute of limitations begins
       to run when the plaintiff knows, or by the exercise of reasonable diligence,
       should know (1) that the plaintiff has been injured, (2) the identity of the
       entity who owed the plaintiff a duty to act with due care, and who may have
       engaged in conduct that breached that duty, and (3) that the conduct of that
       entity has a causal relation to the injury.

“[W]hether a plaintiff ‘knows of’ or ‘discovered’ a cause of action is an objective test. The

plaintiff is charged with knowledge of the factual, rather than the legal, basis for the action.

This objective test focuses upon whether a reasonable prudent person would have

known, or by the exercise of reasonable diligence should have known, of the elements of

a possible cause of action.” Syl. pt. 4, Dunn, 689 S.E.2d at 258.

       Additionally, “[w]here a plaintiff knows of his injury, and the facts surrounding that

injury place him on notice of the possible breach of a duty of care, that plaintiff has an

affirmative duty to further and fully investigate the facts surrounding that potential breach.”

McCoy v. Miller, 578 S.E.2d 355, 359 (W. Va. 2003).

       There can be no question that Plaintiffs “knew of” the factual basis for their cause

of action on August 4, 2018. According to their complaint, Ms. Howell watched Defendant

                                               5
    Case 3:20-cv-00183-GMG Document 11 Filed 12/04/20 Page 6 of 7 PageID #: 88




Lahman shoot Rascal (for no apparent reason) and Mr. Howell told Defendant Lahman

to get off their property when he came outside and surmised what had taken place.

Therefore, Plaintiffs knew of their “injury, and the facts surrounding that injury place[d

them] on notice of the possible breach of a duty of care” by Defendant Lahman. Id.

Accordingly, the discovery rule does not apply to the instant case, and the statute of

limitations began to run on the Plaintiffs’ claims on August 4, 2018.

        Fourth, if the court finds that “the plaintiff is not entitled to the benefit of the

discovery rule,” it then “determine[s] whether the defendant fraudulently concealed facts

that prevented the plaintiff from discovering or pursuing the cause of action.” Dunn, 689

S.E.2d at 265. If the plaintiff can make this showing, “the statute of limitations is tolled.”

Id. Here, Plaintiffs argue that although they knew Rascal was shot, they were unaware

of Defendant “Lahman’s basis for being on the property and . . . facts surrounding [her]

decision to shoot Rascal.” ECF No. 5 at 6. Neither Defendant Lahman’s purpose for

being on the Howell’s property nor why she felt the need to shoot Rascal is relevant to

calculating the date the statute of limitations began to run. 1

        Fifth, “the court . . . should determine if the statute of limitation period was arrested

by some other tolling doctrine.” Id. The Plaintiff has not referenced another tolling doctrine

in his complaint or response to the Motion to Dismiss. Thus, this step does not apply.




1
         To be clear, assuming arguendo Defendant Lahman was lawfully on the property but
unlawfully or improperly shot Rascal, her lawful presence would not somehow absolve Defendant
Lahman’s actions or change the statute of limitations calculation. Similarly, her subjective
reasons, or lack thereof, for shooting Rascal is of no moment to determining when the statute of
limitations began. Syl. pt. 4, Dunn, 689 S.E.2d at 258. Plaintiffs were on notice of the elements
of their claim when Ms. Howell watched Defendant Lahman shoot Rascal.

                                                6
 Case 3:20-cv-00183-GMG Document 11 Filed 12/04/20 Page 7 of 7 PageID #: 89




                                    III. CONCLUSION

       In light of the foregoing Dunn analysis, the statute of limitations bars the claims in

Plaintiffs’ Complaint. A two-year statute of limitations applies to these claims. W. Va.

Code § 55-2-12(b). The discovery rule does not apply here because the Plaintiffs had

actual knowledge of the factual circumstances underlying their claims on the day

Defendant Lahman shot Rascal. The statute of limitations began to run on the same day.

The Plaintiffs filed their Complaint on August 24, 2020—more than two years after that

date. Accordingly, the Defendants’ Motion to Dismiss is GRANTED and Plaintiffs’

Complaint is DISMISSED WITH PREJUDICE.

       The Clerk of Court is DIRECTED to TERMINATE as MOOT all pending motions

and remove this case from the Court’s active docket and to transmit copies of this Order

to all counsel of record herein.

       DATED: December 4, 2020




                                             7
